In a negligence action to recover damages for personal injuries, etc., the defendants Ronald DeMeo and Carmine DeMeo appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated October 31, 1985, which denied their motion pursuant to CPLR 3124 to compel the plaintiffs to produce an authorization for the release of certain medical records.
Ordered that the order is affirmed, with costs.
Based upon the record before us, we conclude that the appellants failed to demonstrate that "unusual or unanticipated circumstances” developed subsequent to the filing of the note of issue and certificate of readiness, thereby warranting additional pretrial proceedings (see, Chaloupka v Neil’s Plumbing & Heating, 114 AD2d 833, 834; Di Maria v Coordinated Ranches, 114 AD2d 397; Ehrhart v County of Nassau, 106 AD2d 488; 22 NYCRR former 675.7, 103.4; now 22 NYCRR 202.21 [d]). Accordingly, Special Term properly denied the appellants’ motion. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.